UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 2, 2011 Commission File Number: 0-25121 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1597886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9800 59th Avenue North Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 551-7000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES x NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of July 2, 2011, 55,991,000 shares of the Registrant’s Common Stock were outstanding. SELECT COMFORT CORPORATION AND SUBSIDIARIES INDEX Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of July 2, 2011 and January 1, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended July 2, 2011 and July 3, 2010 4 Condensed Consolidated Statement of Shareholders’ Equity for the Six Months ended July 2, 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended July 2, 2011 and July 3, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II: OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 Index PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited - in thousands, except per share amounts) July 2, January 1, Assets Current assets: Cash and cash equivalents $ $ Marketable debt securities – current — Accounts receivable, net of allowance for doubtful accounts of $306 and $302, respectively Inventories Prepaid expenses Deferred income taxes Other current assets Total current assets Marketable debt securities – non-current — Property and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Customer prepayments Compensation and benefits Taxes and withholding Other current liabilities Total current liabilities Non-current liabilities: Warranty liabilities Other long-term liabilities Total non-current liabilities Total liabilities Shareholders’ equity: Undesignated preferred stock; 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.01 par value; 142,500 shares authorized, 55,991 and 55,455 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss (27 ) — Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited – in thousands, except per share amounts) Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Net sales $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Research and development Asset impairment charges 18 — 96 — Total operating expenses Operating income Other expense, net 30 56 60 Income before income taxes Income tax expense Net income $ Net income per share – basic $ Weighted-average shares – basic Net income per share – diluted $ Weighted-average shares – diluted See accompanying notes to condensed consolidated financial statements. 4 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Shareholders’ Equity (unaudited – in thousands) Common Stock Additional Paid in Retained Accumulated Other Comprehensive Shares Amount Capital Earnings Loss Total Balance at January 1, 2011 $ — $ Comprehensive income: Net income — Unrealized loss on available-for-sale marketable debt securities — ) ) Total comprehensive income Exercise of common stock options 3 — — Tax effect from stock-based compensation — Stock-based compensation 2 — — Repurchases of common stock ) — ) — — ) Other 43 — 90 — — 90 Balance at July 2, 2011 $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited – in thousands) Six Months Ended July 2, July 3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Net disposals and impairments of assets 89 (2 ) Excess tax benefits from stock-based compensation (1,132 ) (901 ) Deferred income taxes (1,363 ) Changes in operating assets and liabilities: Accounts receivable Inventories (932 ) (790 ) Income taxes Prepaid expenses and other assets (3,212 ) 33 Accounts payable (682 ) (1,126 ) Customer prepayments (2,451 ) (284 ) Accrued compensation and benefits (2,716 ) Other taxes and withholding (320 ) (618 ) Warranty liabilities (314 ) (96 ) Other accruals and liabilities (89 ) Net cash provided by operating activities Cash flows from investing activities: Investments in marketable debt securities (40,021 ) — Purchases of property and equipment (9,585 ) (1,744 ) Increase in restricted cash (2,650 ) — Proceeds from sales of property and equipment 7 3 Net cash used in investing activities (52,249 ) (1,741 ) Cash flows from financing activities: Net decrease in short-term borrowings (1,500 ) (1,573 ) Excess tax benefits from stock-based compensation Proceeds from issuance of common stock Repurchases of common stock (309 ) (1,360 ) Debt issuance costs — (139 ) Net cash provided by (used in) financing activities (2,051 ) Net (decrease) increase in cash and cash equivalents (18,371 ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 1. Basis of Presentation We prepared the condensed consolidated financial statements as of and for the three and six months ended July 2, 2011 of Select Comfort Corporation and subsidiaries (“Select Comfort” or the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and they reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position as of July 2, 2011, and January 1, 2011 and the results of operations and cash flows for the periods presented. Our historical and quarterly results of operations may not be indicative of the results that may be achieved for the full year or any future period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. These condensed consolidated financial statements should be read in conjunction with our most recent audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the fiscal year ended January 1, 2011 and other recent filings with the SEC. The preparation of consolidated financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of sales, expenses and income taxes during the reporting period. Predicting future events is inherently an imprecise activity and, as such, requires the use of judgment. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in these estimates will be reflected in the financial statements in future periods. Our critical accounting policies consist of asset impairment charges, stock-based compensation, self-insured liabilities, warranty liabilities and revenue recognition. The consolidated financial statements include the accounts of Select Comfort Corporation and our subsidiaries. All significant intra-entity balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents Cash and cash equivalents included highly liquid marketable debt securities of $20.0 million and $45.0 million at July 2, 2011, and January 1, 2011, respectively. Marketable debt securities included in cash and cash equivalents have an original maturity of three months or less when purchased. Change in Accounting Principle - Cash and Cash Equivalents At the beginning of 2011, we changed our accounting policy for payments due from financial services companies for credit card and debit card transactions. Historically, at each reporting period, we classified all credit card and debit card transactions that processed in less than seven days as cash and cash equivalents on our consolidated balance sheets. We now classify these credit card and debit card transactions as accounts receivable until the cash is received. We believe that our new policy is preferable because the presentation (i) more appropriately aligns with our view that these credit card and debit card transactions are not part of our cash management processes (i.e., these receivables are non-interest bearing and are not taken into consideration when making cash management decisions), and (ii) is more consistent with the nature of the credit card and debit card receivables, which are subject to the credit risk of the financial services companies. Our new policy resulted in the adjustment of certain amounts in our consolidated balance sheets and consolidated statements of cash flows. This change in accounting principle had no effect on our previously reported consolidated shareholders’ equity or consolidated net income. 7 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) The change in accounting principle has been applied retrospectively by adjusting all previously reported amounts to conform to our new policy. A summary of the retrospective application is as follows for the periods presented in this Form 10-Q (in thousands): July 2, 2011 January 1, 2011 Before Accounting Policy Change Adjustment As Reported As Previously Reported Adjustment As Adjusted Condensed consolidated balance sheets Cash and cash equivalents $ $ ) $ $ $ ) $ Accounts receivable Six months ended July 2, 2011 Six months ended July 3, 2010 Before Accounting Policy Change Adjustment As Reported As Previously Reported Adjustment As Adjusted Condensed consolidated statements of cash flows Cash flows from operating activities: Changes in operating assets and liabilities: Accounts receivable $ Net cash provided by operating activities Net (decrease) increase in cash and cash equivalents $ ) $ $ ) $ $ $ Cash and cash equivalents, at beginning of period (5,345 ) (5,533 ) Cash and cash equivalents, at end of period $ $ ) $ $ $ ) $ Investments Our investment portfolio is currently comprised of U.S. Treasury securities. The value of these securities is subject to market and credit volatility during the period these investments are held. We classify marketable debt securities as available-for-sale investments and these securities are stated at their estimated fair value. Our investments with current maturities of greater than three months but less than one year are recorded as marketable debt securities - current. Our investments with current maturities of more than one year are recorded as marketable debt securities – non-current. Unrealized gains and losses, net of taxes, are reported as a component of accumulated other comprehensive gain (loss). Other-than-temporary declines in market value from original cost are charged to other expense, net in the period in which the loss occurs, and a new cost basis for the security is established. In determining whether an other-than-temporary decline in the market value has occurred, we consider the duration and extent that the fair value of the investment is below its cost. There were no other-than-temporary declines in market value during the six months ended July 2, 2011. Realized gains and losses, if any, are calculated on the specific identification method and are measured and reclassified from accumulated other comprehensive gain (loss) in the consolidated balance sheet to other expense, net in the consolidated statement of operations. 8 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) Subsequent Events Events that have occurred subsequent to July 2, 2011 have been evaluated through the date the consolidated financial statements were issued. There have been no subsequent events that occurred during such period that would require recognition or disclosure in the condensed consolidated financial statements as of or for the period ended July 2, 2011. New Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued new guidance regarding fair value measurements.The new guidance changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between U.S. GAAP and International Financial Reporting Standards (“IFRS”). This guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. As this is a financial statement presentation issue, we do not expect the adoption of this new guidance to have a significant impact on our consolidated results of operations, financial position or cash flows. This new guidance will be effective for us beginning in the first quarter of 2012 and is to be applied on a prospective basis. In June 2011, the FASB issued new guidance regarding the presentation of other comprehensive income. The objective of the new guidance is to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income. This guidance does not change the items that are required to be reported in other comprehensive income, but changes the presentation of those items in the consolidated financial statements.As this is a financial statement presentation issue, we do not expect the adoption of this new guidance to have a significant impact on our consolidated results of operations, financial position or cash flows. This guidance will be effective for us beginning in the first quarter of 2012 and is to be applied on a retrospective basis. 2. Fair Value Measurements The guidance for fair value measurements establishes the authoritative definition of fair value, sets out a framework for measuring fair value and outlines the required disclosures regarding fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. We use a three-tier fair value hierarchy based upon observable and non-observable inputs as follows: · Level 1 – observable inputs such as quoted prices in active markets; · Level 2 – inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and · Level 3 – unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Assets and Liabilities that are Measured at Fair Value on a Recurring Basis The fair value hierarchy requires the use of observable market data when available. In instances in which the inputs used to measure fair value fall into different levels of the fair value hierarchy, the fair value measurement has been determined based on the lowest level input that is significant to the fair value measurement in its entirety. Our assessment of the significance of a particular item to the fair value measurement in its entirety requires judgment, including the consideration of inputs specific to the asset or liability. At July 2, 2011, we had $20.0 million of marketable debt securities– current and $20.0 million of marketable debt securities– non-current. These securities are comprised of U. S. Treasury securities and are classified as Level 1 as they trade with sufficient frequency and volume to enable us to obtain pricing information on an ongoing basis. At July 2, 2011 and January 1, 2011, we had $1.2 million and $0.8 million, respectively, of marketable securities that fund our deferred compensation plan. We also had corresponding deferred compensation plan liabilities of $1.2 million and $0.8 million at July 2, 2011, and January 1, 2011, respectively. Substantially all of the marketable securities are Level 1 as they trade with sufficient frequency and volume to enable us to obtain pricing information on an ongoing basis. Unrealized gains/(losses) on the marketable securities offset those associated with the corresponding deferred compensation liabilities. 9 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 3. Inventories Inventories consisted of the following (in thousands): July2, January1, Raw materials $ $ Work in progress 65 Finished goods $ $ 4. Investments Investments at July 2, 2011 were comprised of the following (in thousands): Amortized Cost Fair Value(1) Marketable debt securities – current– U.S. Treasury securities – due in less than one year $ $ Marketable debt securities –non-current – U.S. Treasury securities – due in 12 to 18 months $ $ (1) See Note 2 for discussion of fair value. There were no sales or redemptions of available-for-sale securities, and therefore no realized gains or losses, during the six months ended July 2, 2011. We held no short-term or long-term investments at January 1, 2011. 5. Debt Credit Agreement Our credit agreement with Wells Fargo Bank, National Association (“Credit Agreement”) provides a $20.0 million secured revolving credit facility for working capital and general corporate purposes, including up to $10.0 million available for issuances of letters of credit. Outstanding letters of credit reduce the amounts available under this credit facility. The Credit Agreement expires on July 1, 2012. At July 2, 2011, and January 1, 2011, $20.0 million and $17.0 million, respectively, were available under the Credit Agreement, we had no borrowings and we were in compliance with all financial covenants. As of July 2, 2011, we had no outstanding letters of credit. As of January 1, 2011, we had $3.0 million of outstanding letters of credit. Capital Lease Obligations We entered into a capital lease totaling $0.1 million for certain computer equipment during the six months ended July 2, 2011. We had outstanding capital lease obligations of $0.5 million and $0.7 million at July 2, 2011, and January 1, 2011, respectively. At July 2, 2011, and January 1, 2011, $0.3 million and $0.4 million, respectively, were included in other current liabilities and $0.2 million and $0.3 million, respectively, were included in other long-term liabilities in our condensed consolidated balance sheets. 6. Stock-Based Compensation We compensate officers, directors and key employees with stock-based compensation under three stock plans approved by our shareholders in 1997, 2004 and 2010 and administered under the supervision of our Board of Directors. Stock option awards are granted at exercise prices equal to the closing price of our stock on the date of grant. Generally, options vest proportionally over periods of three to four years from the dates of the grant and expire after ten years. Compensation expense, net of estimated forfeitures, is recognized ratably over the vesting period. Stock-based compensation expense for the three months ended July 2, 2011, and July 3, 2010, was $1.1 million and $0.7 million, respectively. Stock-based compensation expense for the six months ended July 2, 2011, and July 3, 2010, was $2.3 million and $1.5 million, respectively. 10 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) 7. Employee Benefits Under our profit sharing and 401(k) plan, eligible employees may defer up to 50% of their compensation on a pre-tax basis, subject to Internal Revenue Service limitations. Each year, we may make a discretionary contribution equal to a percentage of the employee’s contribution. During the three months ended July 2, 2011, and July 3, 2010, our contributions, net of forfeitures, were $0.5 million and $0.3 million, respectively. During the six months ended July 2, 2011, and July 3, 2010, our contributions, net of forfeitures, were $0.9 million and $0.3 million, respectively. 8. Other Expense, Net Other expense, net, consisted of the following (in thousands): Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Interest expense $
